948 F.2d 1294
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Robert H. KETCHUM, Plaintiff-Appellant,v.SPANISH PEAKS MENTAL HEALTH CENTER, United States PostalServices, Defendants-Appellees.
No. 91-1206.
United States Court of Appeals, Tenth Circuit.
Nov. 15, 1991.

Before STEPHEN H. ANDERSON, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Plaintiff-appellant Robert Ketchum appeals an order of the district court dismissing his complaint for failure to state a claim upon which relief can be granted.   The district court held that the United States Postal Service was immune from suit and that Ketchum failed to allege that defendant Spanish Peaks acted under color of state law or violated the plaintiff's constitutional rights.   On appeal, Ketchum contends that appellees acted under color of state law and acted in active concert or participation with persons clothed with authority of law.   We exercise jurisdiction under 28 U.S.C. § 1291 and AFFIRM for substantially the reasons given by the district court.   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3